Case 1:21-cv-00165-DLC Document 29-25 Filed 02/23/21 Page 1 of 3




                EXHIBIT Y
7/30/2020                                              Case 1:21-cv-00165-DLC Document        29-25
                                                                               Social Distancing,       Filed
                                                                                                  Quarantine, and02/23/21
                                                                                                                 Isolation Page 2 of 3




     Coronavirus Disease 2019 (COVID-19)                                                                                                 MENU 




     Social Distancing
     Social Distancing
     Keep a Safe Distance to Slow the Spread.
     Updated July 15, 2020                                                              Print




     Limiting close face-to-face contact with others is the best way to reduce the spread of coronavirus disease 2019 (COVID-19).


     What is social distancing?
     Social distancing, also called “physical distancing,” means keeping a safe space between yourself and other people who are
     not from your household.

     To practice social or physical distancing, stay at least 6 feet (about 2 arms’ length) from other people who are not from your
     household in both indoor and outdoor spaces.

     Social distancing should be practiced in combination with other everyday preventive actions to reduce the spread of COVID-
     19, including wearing cloth face coverings, avoiding touching your face with unwashed hands, and frequently washing your
     hands with soap and water for at least 20 seconds.



     Why practice social distancing?
     COVID-19 spreads mainly among people who are in close contact (within about 6 feet) for a prolonged period. Spread
     happens when an infected person coughs, sneezes, or talks, and droplets from their mouth or nose are launched into the air
     and land in the mouths or noses of people nearby. The droplets can also be inhaled into the lungs. Recent studies indicate
     that people who are infected but do not have symptoms likely also play a role in the spread of COVID-19. Since people can
     spread the virus before they know they are sick, it is important to stay at least 6 feet away from others when possible, even if
     you—or they—do not have any symptoms. Social distancing is especially important for people who are at higher risk for
     severe illness from COVID-19.

     If you are sick with COVID-19, have symptoms consistent with COVID-19, or have been in close contact with someone who has
     COVID-19, it is important to stay home and away from other people until it is safe to be around others.

     COVID-19 can live for hours or days on a surface, depending on factors such as sunlight, humidity, and the type of surface. It
     may be possible that a person can get COVID-19 by touching a surface or object that has the virus on it and then touching
     their own mouth, nose, or eyes. However, this is not thought to be the main way the virus spreads. Social distancing helps
     limit opportunities to come in contact with contaminated surfaces and infected people outside the home.

     Although the risk of severe illness may be di erent for everyone, anyone can get and spread COVID-19. Everyone has a role to
     play in slowing the spread and protecting themselves, their family, and their community. In addition to practicing everyday
     steps to prevent COVID-19, keeping space between you and others is one of the best tools we have to avoid being exposed to
     this virus and slowing its spread in communities.



     Tips for Social Distancing
     When going out in public, it is important to stay at least 6 feet away from other people and wear a cloth face covering to slow
     the spread of COVID-19. Consider the following tips for practicing social distancing when you decide to go out.

              Know Before You Go: Before going out, know and follow the guidance from local public health authorities where you live.


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html                                                             1/2
7/30/2020                                              Case 1:21-cv-00165-DLC Document        29-25
                                                                               Social Distancing,       Filed
                                                                                                  Quarantine, and02/23/21
                                                                                                                 Isolation Page 3 of 3


              Prepare for Transportation: Consider social distancing options to travel safely when running errands or commuting to
              and from work, whether walking, bicycling, wheelchair rolling, or using public transit, rideshares, or taxis. When using
              public transit, try to keep at least 6 feet from other passengers or transit operators – for example, when you are waiting
              at a bus station or selecting seats on a bus or train. When using rideshares or taxis, avoid pooled rides where multiple
              passengers are picked up, and sit in the back seat in larger vehicles so you can remain at least 6 feet away from the
              driver. Follow these additional tips to protect yourself while using transportation.
              Limit Contact When Running Errands: Only visit stores selling household essentials in person when you absolutely need
              to, and stay at least 6 feet away from others who are not from your household while shopping and in lines. If possible,
              use drive-thru, curbside pick-up, or delivery services to limit face-to-face contact with others. Maintain physical distance
              between yourself and delivery service providers during exchanges and wear a cloth face covering.
              Choose Safe Social Activities:It is possible to stay socially connected with friends and family who don’t live in your home
              by calling, using video chat, or staying connected through social media. If meeting others in person (e.g., at small outdoor
              gatherings, yard or driveway gathering with a small group of friends or family members), stay at least 6 feet from others
              who are not from your household. Follow these steps to stay safe if you will be participating in personal and social
              activities outside of your home.
              Keep Distance at Events and Gatherings: It is safest to avoid crowded places and gatherings where it may be di cult to
              stay at least 6 feet away from others who are not from your household. If you are in a crowded space, try to keep 6 feet
              of space between yourself and others at all times, and wear a cloth face covering. Cloth face coverings are especially
              important in times when physical distancing is di cult. Pay attention to any physical guides, such as tape markings on
               oors or signs on walls, directing attendees to remain at least 6 feet apart from each other in lines or at other times.
              Allow other people 6 feet of space when you pass by them in both indoor and outdoor settings.
              Stay Distanced While Being Active: Consider going for a walk, bike ride, or wheelchair roll in your neighborhood or in
              another safe location where you can maintain at least 6 feet of distance between yourself and other pedestrians and
              cyclists. If you decide to visit a nearby park, trail, or recreational facility, rst check for closures or restrictions. If open,
              consider how many other people might be there and choose a location where it will be possible to keep at least 6 feet of
              space between yourself and other people who are not from your household.

     Many people have personal circumstances or situations that present challenges with practicing social distancing to prevent
     the spread of COVID-19. Please see the following guidance for additional recommendations and considerations:

              Households Living in Close Quarters: How to Protect Those Who Are Most Vulnerable
              Living in Shared Housing
              People with Disabilities
              People Experiencing Homelessness


         More Information

         How to Protect Yourself


         Cleaning and Disinfecting Your Home


         Gatherings and Community Events



                                                                                                                                         Last Updated July 15, 2020




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-distancing.html                                                                                 2/2
